Mitchell, J.
—Upon the trial of this case, wherein each party sought a divorce, judgment was entered for the defendant. It gave their child, eight years of age, into the custody of the defendant. It awarded to her all of the property in which he had any interest, consisting of a residence worth about $5,000 and household furniture worth about $1,000. It provided he should pay $60 per month for the support of her and the child until the further order of the court. An additional amount was allowed to finish paying $200 on behalf of her attorney’s fees, and he was further required to pay all outstanding community debts, the amount of which was not definitely ascertained, but was clearly of a substantial sum. From the judgment, he has appealed.
The home property was in process of being accumulated by him at the date of the marriage, 1908. It is *486arranged so as to readily accommodate more than one family, and a portion of it has been let so as to produce regularly a monthly income of $35. It is unencumbered. She has no other means, he has nothing left. He has a position at a moderate salary, she has earning capacity, having been employed in mercantile and restaurant pursuits prior to, and for a short time after, marriage. The grounds of the divorce were personal indignities rendering life burdensome. A careful examination of the evidence satisfies us that the faults which led to the divorce were not all his, by any means. The trial court so found.
Upon due consideration of the record in the case, together with the law applicable, we are not disposed to disturb the judgment, except in one particular. That portion of the judgment requiring the appellant to pay $60 per month for the support of the respondent and the minor child until the further order of the court, should he modified so as to provide only for the payment by the appellant of $30 per month until the further order of the court, for the support of the minor child, from the date of the judgment.
Remanded, with directions to the superior court to modify the judgment accordingly. Neither party will recover costs of the appeal.
Parker, O. J., Fullerton, Tolman, and Bridges, JJ., concur.